DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
Applicant claims, in paragraph [0001] of applicant’s disclosure, that the present application is a continuation of PCT/IB19/58207 filed 9/27/19. However, this earlier filing date is not granted. This is because, while the present application contains Figs. 60-62 and paragraphs [00974]-[001057] which disclose a machine-learning based method for detecting and predicting falling cargo from a vehicle, these figures and descriptions are absent from the PCT. Furthermore, provisional applications 62/747,147 and 62/750,822 of the PCT, and provisional application 62/827,112 of the present application, also fail to disclose or suggest any of the content of Figs. 60-62 and paragraphs [00974]-[001057] pertaining to machine-learning methods for detecting and predicting falling cargo. Since claims 1-20 of the present application are clearly directed to detecting falling cargo using machine learning, the claims are directed to new matter not present in the PCT or any of the provisional applications and therefore do not enjoy the effective filing date of any of these documents. The present claims will be treated as if originally filed on 12/31/19 with no parent application.

Claim Objections
Claims 1-3, 5-10, and 12-20
In claim 1, “the method comprises” should be “the method comprising”
In claims 1 and 8, all instances of the limitation “at least some of the types of cargo” should be “at least some of the multiple types of cargo”
In claims 2 and 9, “related to the at least some of the types of cargo” should be “related to the at least some of the multiple types of cargo”
In claims 3 and 10, “a future falling cargo predictor for the certain cargo class” should be “a future falling cargo predictor for the cargo of the certain type”
In claims 5 and 12, “a unsupervised machine learning process” should be “[[a]] an unsupervised machine learning process”
In claims 6 and 13, “with samples of cases where the cargo of the multiple types fell” should be “with samples of cases where the cargos of the multiple types fell”
In claims 7 and 14, “identifying spatial relationship between the cargo of the different types and vehicles conveying the cargo of the different types” should be “identifying spatial relationships between multiple types and vehicles conveying the cargo of the multiple types”
In claim 8, “the non-transitory computer readable medium stores instructions” should be “the non-transitory computer readable medium storing instructions”
In claims 9-10, “that stores instructions” should be “further storing instructions”
In claims 15, “the method comprises” should be “the method comprising
In claims 15 and 18, “sensing by at least one sensor the monitoring vehicle to provide monitoring results” should be “sensing, by at least one sensor of the monitoring vehicle, to provide monitoring results”
In claims 15 and 18, “a future falling cargo predictor associated to the cargo class ,” should be “a future falling cargo predictor associated with the cargo class[[ ]],”
In claims 16 and 19, “a future falling cargo predictors” should be “[[a]] the future falling cargo predictor”
In claims 16 and 19, “a behavior of a vehicle conveying the cargo that contributes to a future falling of cargo” should be “a behavior of [[a]] the monitored vehicle, which conveys the cargo, that contributes to a future falling of the cargo”
In claims 16 and 19, “on a behavior of the monitored vehicle” should be “on [[a]] the behavior of the monitored vehicle”
In claims 17 and 20, “contributes to a future falling of cargo” should be “contributes to a future falling of the cargo”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering driving 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Regarding claim 1, applicant recites A method for estimating a future fall of a cargo, the method comprises: 
receiving by a computerized system, sensed information related to driving sessions of multiple vehicles; 
applying a machine learning process on the sensed information to detect actual or estimated cargo falling events and generate one or more future falling cargo predictors for multiple types of cargo; 
estimating, from the sensed information, an impact of cargo falling events related to at least some of the types of cargo; and 
responding to the estimating, wherein the responding comprises at least one out of (a) storing the one or more future falling cargo predictors for the multiple types of cargo, (b) transmitting the one or more future falling cargo predictors for the multiple types of cargo; (c) storing the estimated impact of cargo falling events related to the at least some of the types of cargo, and (d) transmitting the impact of cargo falling events related to the at least some of the types of cargo.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering driving information of a vehicle, detecting cargo falling events, learning to predict future cargo calling events, estimating an impact of cargo falling events, and storing or transmitting data related to cargo falling events, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a computerized system, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computerized system is described in paragraphs [001012]-[01013] of applicant’s specification 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method according to claim 1, comprising determining suggested vehicle behavior in response to cargo falling events related to the at least some of the types of cargo.
However, a user could mentally determine suggested vehicle behaviors in response to 

Regarding claim 3, applicant recites The method according to claim 1, comprising detecting a behavior of a vehicle conveying a cargo of a certain type that contributes to the falling of cargo of the certain type; and associating an indication of the behavior with a future falling cargo predictor for the certain cargo class.
	However, a user could mentally associate vehicle behavior with cargo falling. The additional limitations therefore do not server to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method according to claim 1, wherein the machine learning process is a supervised machine learning process.
However, when recited at the level of generality of this claim, the computations required for supervised learning could reasonably be performed mentally or manually by a user, since a user can mentally label data and recognize patterns in it. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method according to claim 1, wherein the machine learning process is a unsupervised machine learning process.
However, when recited at the level of generality of this claim, the computations required for unsupervised learning could reasonably be performed mentally or manually by a 

Regarding claim 6, applicant recites The method according to claim 1, wherein the applying of the machine learning process comprises training the machine learning process with samples of cargos of the multiple types and with samples of cases where the cargo of the multiple types fell.
However, when recited at the level of generality of this claim, the computations required for this machine learning could reasonably be performed mentally or manually by a user, since a user can mentally recognize patterns in data wherein cargo fell. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method according to claim 1, wherein the applying of the machine learning process comprises identifying spatial relationship between the cargo of the different types and vehicles conveying the cargo of the different types and an outcome of the conveying of the cargo of the multiple types.
However, when recited at the level of generality of this claim, the computations required for this machine learning could reasonably be performed mentally or manually by a user, since a user can mentally recognize patterns between spatial arrangements of objects and outcomes of conveying the objects in a vehicle. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites A non-transitory computer readable medium for detecting fallen cargo, the non-transitory computer readable medium stores instructions for: 
receiving by a computerized system, sensed information related to driving sessions of multiple vehicles; 
applying a machine learning process on the sensed information to detect actual or estimated cargo falling events and generate one or more future falling cargo predictors for multiple types of cargo; 
estimating, from the sensed information, an impact of cargo falling events related to at least some of the types of cargo; and 
responding to the estimating, wherein the responding comprises at least one out of (a) storing the one or more future falling cargo predictors for the multiple types of cargo, (b) transmitting the one or more future falling cargo predictors for the multiple types of cargo; (c) storing the estimated impact of cargo falling events related to the at least some of the types of cargo, and (d) transmitting the impact of cargo falling events related to the at least some of the types of cargo.
The claim recites a non-transitory computer-readable medium configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering driving information of a vehicle, detecting cargo falling events, learning to predict future cargo calling events, estimating 
Other than reciting the use of a non-transitory computer-readable medium and a computerized system, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The non-transitory computer-readable medium is described in at least paragraph [001066] of applicant’s specification as merely a general purpose computer storage component. Furthermore, the computerized system is described in paragraphs [001012]-[01013] of applicant’s specification and paragraph [00683] of the specification of PCT/IB19/58207 as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 


Regarding claim 9, applicant recites The non-transitory computer readable medium according to claim 8, that stores instructions for determining suggested vehicle behavior in response to cargo falling events related to the at least some of the types of cargo.
However, a user could mentally determine suggested vehicle behaviors in response to cargo falling. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The non-transitory computer readable medium according to claim 8, that stores instructions for detecting a behavior of a vehicle conveying a cargo of a certain type that contributes to the falling of cargo of the certain type; and associating an indication of the behavior with a future falling cargo predictor for the certain cargo class.
	However, a user could mentally associate vehicle behavior with cargo falling. The additional limitations therefore do not server to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The non-transitory computer readable medium according to claim 8, wherein the machine learning process is a supervised machine learning process.
However, when recited at the level of generality of this claim, the computations required for supervised learning could reasonably be performed mentally or manually by a user, since a user can mentally label data and recognize patterns in it. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The non-transitory computer readable medium according to claim 8, wherein the machine learning process is a unsupervised machine learning process.
However, when recited at the level of generality of this claim, the computations required for unsupervised learning could reasonably be performed mentally or manually by a user, since a user can mentally recognize patterns in unlabeled data. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The non-transitory computer readable medium according to claim 8, wherein the applying of the machine learning process comprises training the machine learning process with samples of cargos of the multiple types and with samples of cases where the cargo of the multiple types fell.
However, when recited at the level of generality of this claim, the computations required for this machine learning could reasonably be performed mentally or manually by a user, since a user can mentally recognize patterns in data wherein cargo fell. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The non-transitory computer readable medium according to claim 8, wherein the applying of the machine learning process comprises identifying spatial relationship between the cargo of the different types and vehicles conveying the cargo of the different types and an outcome of the conveying of the cargo of the multiple types.
However, when recited at the level of generality of this claim, the computations required for this machine learning could reasonably be performed mentally or manually by a user, since a user can mentally recognize patterns between spatial arrangements of objects and outcomes of conveying the objects in a vehicle. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites A method for estimating a future fall of a cargo conveyed by a monitored vehicle, the method comprises: 
receiving, by a monitoring vehicle, one or more future falling cargo predictors for multiple types of cargo that were learnt by applying a machine learning process; 
sensing by at least one sensor the monitoring vehicle to provide monitoring results; 
determining a cargo class carried by the monitored vehicle; 
estimating, based on the cargo class and a future falling cargo predictor associated to the cargo class , whether the cargo conveyed by the monitored vehicle will fall before the monitoring vehicle will pass the monitored vehicle; and 
responding to the estimating, wherein the responding comprises at least one out of (a) providing a falling cargo indication, (b) amending a behavior of the monitoring vehicle, and (c) suggesting a suggested falling cargo avoidance driving pattern.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of learning what conditions are indicative of falling cargo, monitoring a preceding vehicle, identifying cargo carried by the vehicle, and determining the likelihood that the cargo will fall from the vehicle before a host vehicle passes the preceding vehicle, which is process that can be performed mentally by a human. The final step of responding does not serve to integrate this mental process into a practical application because it could be interpreted so broadly that it could either simply involve outputting the judicial exception, which is insignificant extra-solution activity, or involve 
Nothing in the claim elements precludes the steps from being performed entirely by a human (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.

Regarding claim 16, applicant recites The method according to claim 15, wherein a future falling cargo predictors associated with the cargo class is indicative of a behavior of a vehicle conveying the cargo that contributes to a future falling of cargo; and wherein the estimating is based, at least in part, on a behavior of the monitored vehicle.
However, a user can mentally associate vehicle behaviors with the time of falling of cargo. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The method according to claim 15, wherein the future falling cargo predictor associated with the cargo class is indicative of an attribute of a road that contributes to a future falling of cargo; and wherein the estimating is based, at least in part, on a road over which the monitored vehicle is driving or is about to drive.
However, a user can mentally associate road attributes with the time of falling of cargo. Therefore the additional limitations do not serve to integrate the judicial exception into a 

Regarding claim 18, applicant recites A non-transitory computer readable medium for estimating a future fall of a cargo conveyed by a monitored vehicle, the non-transitory computer readable medium stores instructions for: 
receiving, by a monitoring vehicle, one or more future falling cargo predictors for multiple types of cargo that were learnt by applying a machine learning process; 
sensing by at least one sensor the monitoring vehicle to provide monitoring results; 
determining a cargo class carried by the monitored vehicle; 
estimating, based on the cargo class and a future falling cargo predictor associated to the cargo class , whether the cargo conveyed by the monitored vehicle will fall before the monitoring vehicle will pass the monitored vehicle; and 
responding to the estimating, wherein the responding comprises at least one out of (a) providing a falling cargo indication, (b) amending a behavior of the monitoring vehicle, and (c) suggesting a suggested falling cargo avoidance driving pattern.
The claim recites a non-transitory computer-readable medium configured to store a series of instructions and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of learning what conditions are indicative of falling cargo, monitoring a preceding vehicle, identifying cargo carried by the 
Other than reciting the use a non-transitory computer-readable medium, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The non-transitory computer-readable medium is described in at least paragraph [001066] of applicant’s specification as merely a general purpose computer storage component. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers/generic 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 19, applicant recites The non-transitory computer readable medium according to claim 15, wherein a future falling cargo predictors associated with the cargo class is indicative of a behavior of a vehicle conveying the cargo that contributes to a future falling of cargo; and wherein the estimating is based, at least in part, on a behavior of the monitored vehicle.
However, a user can mentally associate vehicle behaviors with the time of falling of cargo. Therefore the additional limitations do not serve to integrate the judicial exception into a 

Regarding claim 20, applicant recites The non-transitory computer readable medium according to claim 15, wherein the future falling cargo predictor associated with the cargo class is indicative of an attribute of a road that contributes to a future falling of cargo; and wherein the estimating is based, at least in part, on a road over which the monitored vehicle is driving or is about to drive.
However, a user can mentally associate road attributes with the time of falling of cargo. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Examiner’s note: in cases such as the present case, a common way that applicants overcome 101 rejections is to recite control of vehicle actuators, since a user cannot mentally control actuators of a vehicle to perform autonomous driving. For example, at least paragraph [001032] of applicant’s specification discloses where the control method of the vehicle in response to a falling cargo indication may further comprise controlling autonomous driving of the vehicle. Therefore, applicant could add the limitation “controlling autonomous driving of the monitoring vehicle in response to the estimating” to the end of claims 15 and 18 in order for these claims to overcome rejection under 35 USC 101.
However, this is merely examiner’s suggestion to move forward prosecution; it is ultimately up to applicant how applicant wishes to amend the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughn et al. (US 20190196471 A1), hereinafter referred to as Vaughn.
Regarding claim 1, Vaughn discloses A method for estimating a future fall of a cargo (Vaughn discloses that an AI of an autonomous vehicle may forecast a risk that one or more objects or people may fall off of a truck's trailer and inform remote viewers [See at least Vaughn, 0042]), the method comprises: 
receiving by a computerized system, sensed information related to driving sessions of multiple vehicles (Vaughn discloses that the AI may be integrated in an autonomous vehicle that is driving down a road behind a truck with a flatbed trailer and that the AI identifies the truck and objects in the truck’s flatbed [See at least Vaughn, 0042]. It will be appreciated that this sensed information pertains to multiple vehicles, namely the host vehicle of the AI and the truck); 
applying a machine learning process on the sensed information to detect actual or estimated cargo falling events and generate one or more future falling cargo predictors for multiple types of cargo (Vaughn discloses that the AI may be integrated in an autonomous vehicle that is driving down a road behind a truck with a flatbed trailer [See at least Vaughn, 0042]. Vaughn further discloses that the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding, and may forecast a risk that one or more objects or people may fall off of the truck's trailer [See at least Vaughn, 0042]); 
estimating, from the sensed information, an impact of cargo falling events related to at least some of the types of cargo (Vaughn discloses that the AI develops constructs for different threat scenarios, i.e., where a person falls off the truck, where a tire bounces off the truck going toward the viewer (that is, toward the theoretical position of the vehicle), in where the tire bounce into traffic, etc. [See at least Vaughn, 0042]); and 
responding to the estimating, wherein the responding comprises at least one out of (a) storing the one or more future falling cargo predictors for the multiple types of cargo, (b) transmitting the one or more future falling cargo predictors for the multiple types of cargo; (c) storing the estimated impact of cargo falling events related to the at least some of the types of cargo, and (d) transmitting the impact of cargo falling events related to the at least some of the types of cargo (See at least Fig. 3 in Vaughn: Vaughn discloses that, at step 308, the AI transmits the constructs for different threat scenarios so that they play out for remote viewers [See at least Vaughn, 0042]).

Regarding claim 2, Vaughn discloses The method according to claim 1, comprising determining suggested vehicle behavior in response to cargo falling events related to the at least some of the types of cargo (See at least Fig. 3 in Vaughn: Vaughn discloses that, at steps 308 and 310, the AI may seek remote viewer input on how to respond to the object falling off the truck [See at least Vaughn, 0027 and 0042-0043]).

Regarding claim 3, Vaughn discloses The method according to claim 1, comprising detecting a behavior of a vehicle conveying a cargo of a certain type that contributes to the falling of cargo of the certain type (Vaughn discloses that the AI is integrated in an autonomous vehicle that is driving down a road and finds itself behind a truck with a flatbed trailer, where the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding [See at least Vaughn, 0042]. It will be appreciated that the driving behavior of the truck is what is causing the objects in the flatbed of the truck to roll or slide, and the movement of the objects may be regarded as an indication of the behavior); and 
associating an indication of the behavior with a future falling cargo predictor for the certain cargo class (Vaughn discloses that the AI may forecast a risk that one or more of the objects or people may fall off of the truck's trailer [See at least Vaughn, 0042]. This determination may be regarded as an association of the driving behavior of the truck while carrying unrestrained objects in the flatbed to a risk of falling).

Regarding claim 6, Vaughn discloses The method according to claim 1, wherein the applying of the machine learning process comprises training the machine learning process with samples of cargos of the multiple types (See at least Fig. 3 in Vaughn: Vaughn teaches that, at steps 308 and 310, the remote viewer may provide recommendations for the AI according to the various scenarios in which cargo could fall from the preceding truck [See at least Vaughn, 0042-0043]. Also see at least Fig. 7 in Vaughn: Vaughn discloses that, at step 726, if a recommendation provided by a remote viewer is not an outlier, then the recommendation may be used to train 730 the AI so that it may update its neural network model regarding how to respond to the current environment and/or threat scenario [See at least Vaughn, 0063]) and with samples of cases where the cargo of the multiple types fell (See at least Fig. 3 in Vaughn: Vaughn discloses that at step 308, the AI develops constructs for different threat scenarios that play out for the remote viewers to allow the Al to resolve various what-if situations, such as a construct where a person falls off the truck, a construct where a tire bounces off the truck going toward the viewer (that is, toward the theoretical position of the vehicle), a construct where the tire bounces into traffic, etc. [See at least Vaughn, 0042]. Vaughn further teaches that, at steps 308 and 310, the remote viewer may provide recommendations for the AI according to the various scenarios [See at least Vaughn, 0043]).

Regarding claim 7, Vaughn discloses The method according to claim 1, wherein the applying of the machine learning process comprises identifying spatial relationship between the cargo of the different types and vehicles conveying the cargo of the different types (Vaughn discloses that the AI is integrated in an autonomous vehicle that is driving down a road and finds itself behind a truck with a flatbed trailer, where the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding [See at least Vaughn, 0042]) and an outcome of the conveying of the cargo of the multiple types (See at least Fig. 3 in Vaughn: Vaughn discloses that at step 308, the AI develops constructs for different threat scenarios that play out for the remote viewers to allow the Al to resolve various what-if situations, such as a construct where a person falls off the truck, a construct where a tire bounces off the truck going toward the viewer (that is, toward the theoretical position of the vehicle), a construct where the tire bounces into traffic, etc. [See at least Vaughn, 0042]. Also see at least Fig. 7 in Vaughn: Vaughn discloses that, at step 726, if a recommendation provided by a remote viewer in response to a construct is not an outlier, then the recommendation may be used to train 730 the AI so that it may update its neural network model regarding how to respond to the current environment and/or threat scenario [See at least Vaughn, 0063]).


Regarding claim 8, Vaughn discloses A non-transitory computer readable medium for detecting fallen cargo, the non-transitory computer readable medium stores instructions (Vaughn discloses that an AI of an autonomous vehicle may forecast a risk that one or more objects or people may fall off of a truck's trailer and inform remote viewers [See at least Vaughn, 0042]) for: 
receiving by a computerized system, sensed information related to driving sessions of multiple vehicles (Vaughn discloses that the AI may be integrated in an autonomous vehicle that is driving down a road behind a truck with a flatbed trailer and that the AI identifies the truck and objects in the truck’s flatbed [See at least Vaughn, 0042]. It will be appreciated that this sensed information pertains to multiple vehicles, namely the host vehicle of the AI and the truck); 
applying a machine learning process on the sensed information to detect actual or estimated cargo falling events and generate one or more future falling cargo predictors for multiple types of cargo (Vaughn discloses that the AI may be integrated in an autonomous vehicle that is driving down a road behind a truck with a flatbed trailer [See at least Vaughn, 0042]. Vaughn further discloses that the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding, and may forecast a risk that one or more objects or people may fall off of the truck's trailer [See at least Vaughn, 0042]); 
estimating, from the sensed information, an impact of cargo falling events related to at least some of the types of cargo (Vaughn discloses that the AI develops constructs for different threat scenarios, i.e., where a person falls off the truck, where a tire bounces off the truck going toward the viewer (that is, toward the theoretical position of the vehicle), in where the tire bounce into traffic, etc. [See at least Vaughn, 0042]); and 
responding to the estimating, wherein the responding comprises at least one out of (a) storing the one or more future falling cargo predictors for the multiple types of cargo, (b) transmitting the one or more future falling cargo predictors for the multiple types of cargo; (c) storing the estimated impact of cargo falling events related to the at least some of the types of cargo, and (d) transmitting the impact of cargo falling events related to the at least some of the types of cargo (See at least Fig. 3 in Vaughn: Vaughn discloses that, at step 308, the AI transmits the constructs for different threat scenarios so that they play out for remote viewers [See at least Vaughn, 0042]).

Regarding claim 9, Vaughn discloses The non-transitory computer readable medium according to claim 8, that stores instructions for determining suggested vehicle behavior in response to cargo falling events related to the at least some of the types of cargo (See at least Fig. 3 in Vaughn: Vaughn discloses that, at steps 308 and 310, the AI may seek remote viewer input on how to respond to the object falling off the truck [See at least Vaughn, 0027 and 0042-0043]).

Regarding claim 10, Vaughn discloses The non-transitory computer readable medium according to claim 8, that stores instructions for detecting a behavior of a vehicle conveying a cargo of a certain type that contributes to the falling of cargo of the certain type (Vaughn discloses that the AI is integrated in an autonomous vehicle that is driving down a road and finds itself behind a truck with a flatbed trailer, where the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding [See at least Vaughn, 0042]. It will be appreciated that the driving behavior of the truck is what is causing the objects in the flatbed of the truck to roll or slide, and the movement of the objects may be regarded as an indication of the behavior); and 
associating an indication of the behavior with a future falling cargo predictor for the certain cargo class (Vaughn discloses that the AI may forecast a risk that one or more of the objects or people may fall off of the truck's trailer [See at least Vaughn, 0042]. This determination may be regarded as an association of the driving behavior of the truck while carrying unrestrained objects in the flatbed to a risk of falling).

Regarding claim 13, Vaughn discloses The non-transitory computer readable medium according to claim 8, wherein the applying of the machine learning process comprises training the machine learning process with samples of cargos of the multiple types (See at least Fig. 3 in Vaughn: Vaughn teaches that, at steps 308 and 310, the remote viewer may provide recommendations for the AI according to the various scenarios in which cargo could fall from the preceding truck [See at least Vaughn, 0042-0043]. Also see at least Fig. 7 in Vaughn: Vaughn discloses that, at step 726, if a recommendation provided by a remote viewer is not an outlier, then the recommendation may be used to train 730 the AI so that it may update its neural network model regarding how to respond to the current environment and/or threat scenario [See at least Vaughn, 0063]) and with samples of cases where the cargo of the multiple types fell (See at least Fig. 3 in Vaughn: Vaughn discloses that at step 308, the AI develops constructs for different threat scenarios that play out for the remote viewers to allow the Al to resolve various what-if situations, such as a construct where a person falls off the truck, a construct where a tire bounces off the truck going toward the viewer (that is, toward the theoretical position of the vehicle), a construct where the tire bounces into traffic, etc. [See at least Vaughn, 0042]. Vaughn further teaches that, at steps 308 and 310, the remote viewer may provide recommendations for the AI according to the various scenarios [See at least Vaughn, 0043]).

Regarding claim 14, Vaughn discloses The non-transitory computer readable medium according to claim 8, wherein the applying of the machine learning process comprises identifying spatial relationship between the cargo of the different types (Vaughn discloses that the AI is integrated in an autonomous vehicle that is driving down a road and finds itself behind a truck with a flatbed trailer, where the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding [See at least Vaughn, 0042]) and vehicles conveying the cargo of the different types and an outcome of the conveying of the cargo of the multiple types (See at least Fig. 3 in Vaughn: Vaughn discloses that at step 308, the AI develops constructs for different threat scenarios that play out for the remote viewers to allow the Al to resolve various what-if situations, such as a construct where a person falls off the truck, a construct where a tire bounces off the truck going toward the viewer (that is, toward the theoretical position of the vehicle), a construct where the tire bounces into traffic, etc. [See at least Vaughn, 0042]. Also see at least Fig. 7 in Vaughn: Vaughn discloses that, at step 726, if a recommendation provided by a remote viewer in response to a construct is not an outlier, then the recommendation may be used to train 730 the AI so that it may update its neural network model regarding how to respond to the current environment and/or threat scenario [See at least Vaughn, 0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US 20190196471 A1) in view of Della Penna (US 20190220011 A1), hereinafter referred to as Della Penna.
Regarding claim 4, Vaughn discloses The method according to claim 1.
However, Vaughn does not explicitly disclose the method wherein the machine learning process is a supervised machine learning process.
However, Della Penna does teach a machine learning method for detecting an object falling from a preceding vehicle wherein the machine learning process is a supervised machine learning process (Della Penna teaches a machine learning model, a combination of one or more of unsupervised clustering (e.g., such as K-means), supervised machine learning (e.g., support vector machine, etc.), deep learning methods, and hierarchical temporal memory (e.g., “HTM” and sparse data representation) may be implemented to detect anomalies, such as debris or objects falling out of the back of a leader vehicle [See at least Della Penna, 0074]). Both Della Penna and Vaughn teach machine learning methods for detecting an object falling out of a leading vehicle. However, only Della Penna explicitly teaches where the machine learning algorithm may include supervised learning.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the machine learning method of Vaughn to also utilize supervised learning, like that of Della Penna. Anyone of ordinary skill in the art will (See at least [Della Penna, 0074]).

Regarding claim 5, Vaughn discloses The method according to claim 1.
However, Vaughn does not explicitly disclose the method wherein the machine learning process is a unsupervised machine learning process.
However, Della Penna does teach a machine learning method for detecting an object falling from a preceding vehicle wherein the machine learning process is a unsupervised machine learning process (Della Penna teaches a machine learning model, a combination of one or more of unsupervised clustering (e.g., such as K-means), supervised machine learning (e.g., support vector machine, etc.), deep learning methods, and hierarchical temporal memory (e.g., “HTM” and sparse data representation) may be implemented to detect anomalies, such as debris or objects falling out of the back of a leader vehicle [See at least Della Penna, 0074]). Both Della Penna and Vaughn teach machine learning methods for detecting an object falling out of a leading vehicle. However, only Della Penna explicitly teaches where the machine learning algorithm may include unsupervised learning.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the machine learning method of Vaughn to also utilize unsupervised learning, like that of Della Penna. Anyone of ordinary skill in the art will appreciate that adding an unsupervised machine learning component to a machine learning algorithm may help the algorithm detect complex scenarios (See at least [Della Penna, 0074]).

Regarding claim 11, Vaughn discloses The non-transitory computer readable medium according to claim 8.
However, Vaughn does not explicitly teach the non-transitory computer readable medium wherein the machine learning process is a supervised machine learning process.
However, Della Penna does teach a machine learning method for detecting an object falling from a preceding vehicle wherein the machine learning process is a supervised machine learning process (Della Penna teaches a machine learning model, a combination of one or more of unsupervised clustering (e.g., such as K-means), supervised machine learning (e.g., support vector machine, etc.), deep learning methods, and hierarchical temporal memory (e.g., “HTM” and sparse data representation) may be implemented to detect anomalies, such as debris or objects falling out of the back of a leader vehicle [See at least Della Penna, 0074]). Both Della Penna and Vaughn teach machine learning methods for detecting an object falling out of a leading vehicle. However, only Della Penna explicitly teaches where the machine learning algorithm may include supervised learning.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the machine learning method of Vaughn to also utilize supervised learning, like that of Della Penna. Anyone of ordinary skill in the art will appreciate that adding a supervised machine learning component to a machine learning algorithm may help the algorithm detect complex scenarios (See at least [Della Penna, 0074]).

Regarding claim 12, Vaughn discloses The non-transitory computer readable medium according to claim 8.
wherein the machine learning process is a unsupervised machine learning process.
However, Della Penna does teach a machine learning method for detecting an object falling from a preceding vehicle wherein the machine learning process is a unsupervised machine learning process (Della Penna teaches a machine learning model, a combination of one or more of unsupervised clustering (e.g., such as K-means), supervised machine learning (e.g., support vector machine, etc.), deep learning methods, and hierarchical temporal memory (e.g., “HTM” and sparse data representation) may be implemented to detect anomalies, such as debris or objects falling out of the back of a leader vehicle [See at least Della Penna, 0074]). Both Della Penna and Vaughn teach machine learning methods for detecting an object falling out of a leading vehicle. However, only Della Penna explicitly teaches where the machine learning algorithm may include unsupervised learning.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the machine learning method of Vaughn to also utilize unsupervised learning, like that of Della Penna. Anyone of ordinary skill in the art will appreciate that adding an unsupervised machine learning component to a machine learning algorithm may help the algorithm detect complex scenarios (See at least [Della Penna, 0074]).

Allowable Subject Matter
Claims 15-20 are objected to for containing allowable subject matter, but would be allowable if re-written to resolve any outstanding objections and rejections detailed in prior sections of this office action. The closest prior art of record is Vaughn et al. (US 20190196471 A1) in view of Kang (US 20200371518 A1), hereinafter referred to as Kang. The following is an examiner’s statement of reasons for indicating allowable subject matter.
Regarding claims 15 and 18, Vaughn discloses A method for estimating a future fall of a cargo conveyed by a monitored vehicle (Vaughn discloses that an AI of an autonomous vehicle may forecast a risk that one or more objects or people may fall off of a truck's trailer and inform remote viewers [See at least Vaughn, 0042]), the method comprises: 
receiving, by a monitoring vehicle, one or more future falling cargo predictors for multiple types of cargo that were learnt by applying a machine learning process (Vaughn discloses that the AI may be integrated in an autonomous vehicle that is driving down a road behind a truck with a flatbed trailer [See at least Vaughn, 0042]. Vaughn further discloses that the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding, and may forecast a risk that one or more objects or people may fall off of the truck's trailer [See at least Vaughn, 0042]. It will be appreciated that AI is a machine learning process); 
sensing by at least one sensor the monitoring vehicle to provide monitoring results (Vaughn discloses that the AI may be integrated in an autonomous vehicle that is driving down a road behind a truck with a flatbed trailer [See at least Vaughn, 0042]. Vaughn further discloses that the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding, and may forecast a risk that one or more objects or people may fall off of the truck's trailer [See at least Vaughn, 0042]); and
determining a cargo class carried by the monitored vehicle (Vaughn discloses that the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding, and may forecast a risk that one or more objects or people may fall off of the truck's trailer [See at least Vaughn, 0042]).
However, none of the prior art of record, taken either alone or in combination, teaches the method further comprising estimating, based on the cargo class and a future falling cargo predictor associated to the cargo class, whether the cargo conveyed by the monitored vehicle will fall before the monitoring vehicle will pass the monitored vehicle; and 
responding to the estimating, wherein the responding comprises at least one out of (a) providing a falling cargo indication, (b) amending a behavior of the monitoring vehicle, and (c) suggesting a suggested falling cargo avoidance driving pattern (emphasis added).
The bold parts of the claim language are of particular interest because in order for a reference to read on the bolded portions, the reference would need to teach where one vehicle is able to predict when the cargo from the preceding vehicle is going to fall, and determine whether or not the cargo will fall before it passes the preceding vehicle.
Kang comes the closest to teaching these particular aspects out of all the prior art, since Kang teaches a method for detecting an object falling out of a preceding vehicle wherein, if an object falls from the preceding vehicle, the own vehicle passes both the object and the preceding vehicle (See at least Fig. 5 in Kang: Kang teaches that, after learning by the control apparatus 100 of the present invention (in (b) of FIG. 5), the host vehicle A may confirm whether a vehicle is present in the opposite lane, and overtake the other vehicle B by violating the centerline to avoid the fallen object C [See at least Kang, 0077]). However, this is not the same as estimating a future falling cargo predictor and estimating whether the cargo conveyed by the monitored vehicle will fall before the monitoring vehicle will pass the monitored vehicle, as claimed (emphasis added). In other words, while the host vehicle of Kang can detect cargo that has already fallen from a preceding vehicle, and learn to avoid the cargo after the fact, Kang is silent regarding whether the host vehicle can predict the time when the cargo will fall, let alone calculating whether the host vehicle can pass the preceding vehicle before the cargo falls, as recited in the claimed invention. Vaughn is similarly silent whether the host vehicle can predict the time when the cargo will fall, let alone calculating whether the host vehicle can pass the preceding vehicle before the cargo falls, as recited in the claimed invention. Even the best prior art of record, therefore, is not in the field of endeavor of determining whether cargo will fall from a preceding vehicle before a host vehicle can pass the preceding vehicle, unlike the claimed invention.
It therefore would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Vaughn, Kang, or any other prior art of record to arrive at the claimed invention. For at least the aforementioned reasons, claims 15 and 18 contain allowable subject matter.

Regarding claims 16-17 and 19-20, these claims also contain allowable subject matter at least by virtue of their dependence from claims 15 and 18, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668